816 F.2d 681
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Johnny Mae MITCHELL, Plaintiff-Appellee,v.OSAIR, INC., Defendant-Appellant.
No. 86-3547.
United States Court of Appeals, Sixth Circuit.
April 20, 1987.

Before JONES, KRUPANSKY and NELSON, Circuit Judges.

ORDER

1
Defendant-appellant OsAir, Inc. appealed orders entered by the district court on March 5 and May 12, 1986.  Plaintiff-appellee Mitchell moved to dismiss the appeal as premature.  OsAir filed a short brief in response, and then supplemented it with a letter stating that Mitchell's position "seems to be well taken," suggesting that the motion to dismiss the appeal "should probably be granted," and stating that the appellant "does not oppose" dismissal of the appeal.  Accordingly, the motion to dismiss is granted.